The State of TexasAppellee/s




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                     November 21, 2014

                                    No. 04-14-00244-CR

                                       Isaiah MATA,
                                          Appellant

                                              v.

                                 THE STATE OF TEXAS,
                                       Appellee

                 From the 187th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013CR8191
                       Honorable Raymond Angelini, Judge Presiding


                                       ORDER
        We grant appellant’s motion for extension of time to file a pro se brief. We order the
brief due December 22, 2014.


                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of November, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court